            Case 1:21-mc-00372 Document 1 Filed 03/25/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re Ex Parte Application of Alesayi Beverage
 Company, Ltd., pursuant to 28 U.S.C. § 1782 to
 Conduct Discovery for Use in Foreign
 Proceedings,                                          Misc. Case No. M-__________

                       Petitioner.


     EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
        TO CONDUCT DISCOVERY FOR USE IN FOREIGN PROCEEDINGS

       Petitioner, Alesayi Beverage Company, Ltd. (“Alesayi”), respectfully asks this Court to

grant the Order Attached as “Exhibit A” to this Application, which gives Petitioner leave,

pursuant to 28 U.S.C. § 1782 and Rules 26 and 45 of the Federal Rules of Civil Procedure, to

serve Bank of America N.A. and JPMorgan Chase Bank N.A (the “Subpoenaed Entities”) the

subpoenas attached as “Exhibit B” to this Application, and in support thereof states as follows.

       The requested relief is for the purposes of obtaining necessary discovery in aid of a

contemplated foreign proceeding. Petitioner, a Saudi Arabian beverage company, was defrauded

by an entity or individual posing as one of its vendors, the Link-19 Company (“Link-19”).

Petitioner has been doing business with Link-19 for more than three years. Petitioner purchases

concentrates for its beverages from Link-19 and after receiving the invoice from Link-19,

Petitioner makes a payment to Link-19 using the wire instructions on the invoice. From

September through December 2018, Alesayi received a series of invoices from Link-19. When

Alesayi was preparing to make a payment on those invoices, it received replacement invoices

purportedly from Link-19 with updated wire instructions. Unbeknownst to Alesayi, these

invoices originated from the domain name “Links19.com” (the “Scammer”) not “Link19.com,”

the domain name associated with the legitimate Link-19. On February 28, 2019, Alesayi paid

those invoices and directed payment of €1,062,957.80 to JPMorgan Chase pursuant to the wire
             Case 1:21-mc-00372 Document 1 Filed 03/25/21 Page 2 of 3




instructions purportedly from Link-19. On March 17, 2019, as Alsayi was preparing to make a

payment on the next series of invoices, the Scammer, not Link19.com, sent Alesayi an email

providing Alesayi with updated wire instructions. On March 19, 2019, Alesayi paid a series of

invoices and directed payment of €2,575,195.13 to Bank of America pursuant to the wire

instructions purportedly from Link-19. Alesayi, following those same wire instructions made a

payment of €2,472,500 on March 26, 2019 to Bank of America, but was able to stop that

payment once it learned it had been defrauded.

   The Subpoenaed Entities are the entities to be subpoenaed for bank records and other

documents, as set forth in more detail below and in the accompanying Declaration of Saddam

Alhumaikani and Memorandum of Law. Petitioner intends to use the information sought from

the Subpoenaed Entities to trace the stolen assets and to inform and pursue its contemplated

foreign proceedings to recover those assets.

   Specifically, Petitioner seeks to obtain records from the Subpoenaed Entities that identify the

holder of the accounts identified by the accountant Petitioner hired upon discovery of the fraud.

Petitioner seeks to obtain records of transfers of its assets into accounts held at the Subpoenaed

Entities and the records of further transfers of those assets domestically or abroad.

   Based upon the Declaration of Saddam Alhumaikani and the accompanying Memorandum of

Law to this Application, the Court should grant this Application ex parte.

   A. The Documents Sought

       Petitioner seeks bank records and documents from the Subpoenaed Entities related to

transfers of Petitioner’s assets, which the Petitioner believes were fraudulently obtained by the

individual or entity using the domain name “Links19.com”. These transactions include transfers

of Petitioner’s assets to: (i) JPMorgan Chase Bank N.A. and (ii) Bank of America N.A.



                                                 2
             Case 1:21-mc-00372 Document 1 Filed 03/25/21 Page 3 of 3




   B. Petitioner’s Application Should Be Granted

       Petitioner meets all the statutory criteria for the issuance of an order allowing the

requested discovery under 28 U.S.C. § 1782. The Subpoenaed Entities are all located in this

District. The Petitioner seeks to use the documents it requests from the Subpoenaed Entities in a

contemplated foreign proceeding. The documents sought from the Subpoenaed Entities are

necessary to identify the perpetrator of the fraud and the location of Petitioner’s assets, so that

the Petitioner may initiate a foreign proceeding to recover its assets. Moreover, as set forth in its

Memorandum of Law filed concurrently herewith, all the discretionary factors that this Court

may consider likewise favor granting this ex parte application. See Intel Corp. v. Advanced

Micro Devices, Inc., 542 U.S. 241, 264-65 (2004) (describing discretionary factors).

       Accordingly, Petitioner respectfully requests that the Court (a) grant the Application for

Order to Conduct Discovery in a Foreign Proceeding Ex Parte; (b) enter the Proposed Order

attached to this Application as Exhibit A; (c) grant Petitioner leave, pursuant to 28 U.S.C.

§ 1782, to serve the subpoenas attached to this Application as Exhibit B; and (d) grant any and

all other further relief to Petitioner as deemed just and proper.

       Respectfully submitted this 25th day of March, 2021.

                                                       BAKER & HOSTETLER LLP

                                                       /s/ Gonzalo S. Zeballos
                                                       Gonzalo S. Zeballos
                                                       gzeballos@bakerlaw.com
                                                       Michelle Usitalo
                                                       musitalo@bakerlaw.com
                                                       45 Rockefeller Plaza
                                                       New York, NY 10111
                                                       Telephone: 212-589-4200
                                                       Facsimile: 212-589-4201

                                                       Attorneys for Petitioner


                                                  3
